Citation Nr: 1606379	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-23 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to non-service connected pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 3, 1975, to April 4, 1975.  The Veteran died in February 2013, and the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board observes that the record includes a November 2013 privacy act waiver authorizing the VA to disclose all records to attorney Eric Gang and a May 2014 request by Mr. Gang for the appellant's claims file.  In September 2014, the appellant requested a 90-day extension to submit new evidence, in which she requested that the VA provide Mr. Gang a copy of her claims file so that he could evaluate her claim and possibly represent her.  Letters from the VA dated in October 2014 show that the appellant's request for an extension was granted and that the VA sent the appellant's claim file to Mr. Gang.  In a letter dated in February 2015, Mr. Gang notified the VA that although he requested the appellant's claims file, he declined the opportunity to represent her.

The Virtual VA paperless claims processing system includes the appellant's May 2014 Veterans Claims Assistance Act notice response and attached VA Form 21-4142s, Authorization and Consent to Release Information to the VA (release forms).  Virtual VA also contains the aforementioned November 2013 privacy act waiver and May 2014 letter from Mr. Gang, in addition to a June 2014 letter from the VA notifying the appellant that her signed release forms were incomplete.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal. The Veterans Benefits Management System (VBMS) does not include any documents pertaining to the present appeal.  

The issues of entitlement to non-service connected pension benefits and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was not service-connected for any disabilities at the time of his death.

2.  The Veteran did not have any pending claims of entitlement to VA benefits at the time of his death.


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Although the VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO, see Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), defects in the VA's notice requirements may be cured by later notice and readjudication of the claim, see Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

With respect to the appellant's claim for accrued benefits, the RO failed to provide pre-adjudication VCAA notice.  However, the RO issued a VCAA notice letter in March 2014 that notified the appellant of the evidence needed to substantiate an accrued benefits claim, in addition to the information and evidence that must be submitted by the appellant, the information and evidence that would be obtained by the VA, and information regarding the effective date of claims.  Consequently, although the RO did not provide pre-adjudication VCAA notice, any defects in VCAA notice were cured by the March 2014 VCAA notice.  Further, any failure to provide all necessary notice prior to the initial adjudication was harmless, as the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.

II.  Legal Criteria and Analysis

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at the date of death that are due and unpaid, and that, upon the death of such individual, are to be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

While an accrued benefits claim is separate from a veteran's claim filed prior to death, an accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of his death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) (noting that the main purpose of 38 U.S.C.A. § 5121 is to pay benefits that were due and unpaid to a veteran based on existing ratings or decisions).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits, or otherwise be entitled to them under an existing rating or decision.  See, e.g., 38 U.S.C.A. § 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  An application for accrued benefits must be filed within one year after the date of the veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Here, the record demonstrates that the appellant filed a timely claim for accrued benefits in April 2013, as the Veteran's death certificate shows that he died in February 2013.  However, the Board finds that the appellant is not entitled to accrued benefits because there is no indication in the record that the Veteran was entitled to periodic monetary benefits under existing rating decisions or those based on evidence in the Veteran's file at the time of his death.  At the time of his death, the Veteran was not service-connected for any disability, there were no pending claims for VA benefits, there was no unrated medical evidence in the claims file, and the Veteran was not entitled to any unpaid benefits.  Additionally, the appellant has not claimed that the Veteran had any outstanding claims or unpaid benefits at the time of his death.  Accordingly, given that the law is dispositive and that the pertinent facts are not in dispute, the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to accrued benefits is denied.


REMAND

Although the Board regrets any additional delay in the appellant's case, a remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to afford the appellant every possible consideration and to decide her claims.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

A review of the record shows that in May 2014, the appellant responded to the March 2014 VCAA notice letter, in part, by submitting signed release forms for the VA to obtain medical records from Valley Hospital and UMC Hospital.  The Board notes that although the release forms are signed and dated, they are incomplete, as they are missing information such as the Veteran's Social Security number and date of birth; the claimant's name, Social Security number, and relationship to the Veteran; the dates of the Veteran's treatment; and the specific disabilities for which the Veteran received treatment.  

In June 2014, the RO sent a letter notifying the appellant that the signed release forms were incomplete and that the RO was therefore considering her claim to be an informal claim.  Based on a review of the record, the appellant did not submit any additional release forms following the June 2014 letter from the RO.  However, given the unrepresented appellant's attempt to obtain additional evidence that may be relevant to her claim, as demonstrated through the signed release forms, the Board finds that a remand is appropriate to provide the appellant an additional opportunity to submit completed release forms so that the VA may make reasonable efforts to obtain evidence that may be pertinent to her claim for entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(b)(1) (providing that the Secretary shall make reasonable efforts to obtain relevant private records that the claimant adequately identifies); 38 C.F.R. § 3.159(c)(1) (providing that reasonable efforts to obtain private records will generally consist of an initial request for records and at least one follow-up request).  

Finally, as the issue of entitlement to non-service connected pension benefits hinges, in part, on whether the Veteran's death was non-service connected, this issue is inextricably intertwined with the appellant's claim of entitlement to service connection for the Veteran's cause of death.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(b); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  For this reason, the Board will defer consideration of the appellant's claim of entitlement to non-service connected pension benefits.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1.	Contact the appellant, and, with her assistance, identify any records of the Veteran's pertinent medical treatment from VA or private health care providers, to include records from Valley Hospital and UMC Hospital.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	After undertaking any other development it deems necessary, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the AOJ should furnish the appellant with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


